Citation Nr: 1105643	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


Entitlement to an initial disability evaluation in excess of 30 
percent for the Veteran's asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from November 1942 to May 1962.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which granted service 
connection for asbestosis; assigned a non-compensable evaluation 
for that disability; and effectuated the award as of February 25, 
2002.  In August 2009, the Veteran submitted a Motion to Advance 
on the Docket.  In August 2009, the Board granted the Veteran's 
motion.  In September 2009, the Board remanded the Veteran's 
appeal to the RO for additional action.  

In May 2010, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In July 2010, the 
requested VHA opinion was incorporated into the record.  In July 
2010, the Veteran was provided with a copy of the VHA opinion.  
In September 2010, the Board remanded the Veteran's claim to the 
RO for additional action.  

In December 2010, the RO increased the initial evaluation for the 
Veteran's asbestosis from noncompensable to 30 percent and 
effectuated the evaluation as of February 25, 2002.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected pulmonary 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was specifically 
not a claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to an 
initial evaluation in excess of 30 percent for the Veteran's 
asbestosis.  The Veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same regardless 
of how the issue is styled.  

The Board also notes that the Veteran reported in March 2006 that 
he is too disabled to work any job.  As he is service-connected 
for multiple conditions, the issue of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), which has reasonably been raised by his 
statement, is referred to the RO for the appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's asbestosis alone has been objectively shown to be 
productive of no more than a chronic cough; poor air movement in 
the lungs; FVC of 66 percent predicted; DLCO (SB) of 63 percent 
predicted; and early interstitial bony fibrosis and calcified 
pleura consistent with prior asbestos exposure.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for the Veteran's asbestosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.96, 4.97, Diagnostic 
Code 6833 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from the VA must inform the claimant of 
any information and evidence not of record that (1) is necessary 
to substantiate the claim; (2) the VA will seek to provide; and 
(3) the claimant is expected to provide in accordance with 38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
directed that, upon receipt of an application for a claim for 
service connection, the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require the VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection, the initial evaluation of that disability, and an 
effective date for the award of service connection.  The RO 
issued VCAA notices to the Veteran in November 2002, March 2004, 
January 2006, and March 2006 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective date 
of an initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing his 
claim.  The November 2002 and March 2004 VCAA notices were issued 
prior to the August 2005 rating decision from which the instant 
appeal arises.  Additionally, the Veteran's claim was 
readjudicated in both the August 2006 statement of the case and 
the January 2007 and December 2010 supplemental statements of the 
case.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran has been 
afforded multiple VA examinations for compensation purposes.  The 
examination reports are of record.  The Board requested a VHA 
opinion.  The opinion is of record and was provided to the 
Veteran and his accredited representative.  The Veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  The Board remanded the Veteran's claim 
to the RO for additional action on two occasions.  The RO has 
obtained the June 2006 PFT results and provided two VA 
examinations in response to the Board's remands.  The Veteran was 
also contacted in October 2010 and asked to provide information 
concerning relevant treatment that he has had since December 
2009.  The VA examiners have considered the medical history, 
conducted relevant testing, and provided sufficient information 
such that the Board can render an informed determination on his 
claim.  There remains no issue as to the substantial completeness 
of the Veteran's claim.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  

II.  Historical Review

The Veteran's service personnel records reflect that he served in 
the Navy for 20 years.  His military duties were consistent with 
probable asbestos exposure.  The report of a July 2005 VA 
examination for compensation purposes and the August 2005 
addendum thereto state that the Veteran's multiple respiratory 
disorders included asbestosis.  In August 2005, the RO granted 
service connection for asbestosis; assigned a noncompensable 
evaluation for that disability; and effectuated the award as of 
February 25, 2002.  In December 2010, the Appeals Management 
Center (AMC) increased the initial evaluation for the Veteran's 
asbestosis from noncompensable to 30 percent and effectuated the 
evaluation as of February 25, 2002.  

III.  Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2010).  Asbestosis is to be evaluated 
under the General Rating Formula for Interstitial Lung Disease.  
The General Rating Formula for Interstitial Lung Disease provides 
that a 10 percent evaluation is warranted for Forced Vital 
Capacity (FVC) of 75 to 80 percent predicted or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent 
evaluation requires FVC of 65 to 74 percent predicted or DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
requires FVC of 50 to 64 percent predicted; DLCO (SB) of 40 to 55 
percent predicted; or maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory limitation.  
A 100 percent evaluation requires FVC of less than 50 percent 
predicted; DLCO (SB) of less than 40 percent predicted; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; cor pulmonale or pulmonary 
hypertension; or; required outpatient oxygen therapy.  

Post-bronchodilator studies are required when pulmonary function 
tests (PFT) are done for disability evaluation purposes except 
when the results of pre-bronchodilator pulmonary function tests 
are normal or when the examiner determines that post-
bronchodilator studies should not be done.  When evaluating based 
on PFT's, use post-bronchodilator results in applying the 
evaluation criteria in the rating schedule unless the 
post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, use the 
pre-bronchodilator values for rating purposes.  38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6833 (2010).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

Upon private PFT testing in May 2000,  it was noted that the 
Veteran had mild to moderate chronic obstructive lung disease 
without bronchodilator response.  The FVC was mildly reduced and 
diffusion capacity was mildly to moderately reduced.  

At an October 2002 VA examination for compensation purposes, the 
Veteran complained of a chronic cough.  On examination, the 
Veteran exhibited slightly impaired breath sounds; lungs clear to 
auscultation; and mild shortness of breath.  Contemporaneous 
chest X-ray studies revealed pleural thickening with possible 
pleural plaque.  According to the examiner, a contemporaneous PFT 
revealed findings consistent with mild obstructive disease.  The 
test results only included pre-bronchodilator studies.  See 
38 C.F.R. § 4.96.   

At the July 2005 VA examination for compensation purposes, the 
Veteran complained of an intermittently productive cough and 
dyspnea on exertion.  He reported that he used an inhaler at 
night.  On physical evaluation, the Veteran exhibited clear lungs 
on auscultation.  Contemporaneous X-ray studies revealed left 
chest wall pleural thickening.  The Veteran was diagnosed with 
possible asbestosis, chronic obstructive pulmonary disease 
(COPD), and coronary artery disease (CAD).  The examiner 
commented "his shortness of breath is more likely from his 
associated coronary artery disease, COPD."  In an August 2005 
addendum to the July 2005 VA examination report, the examiner 
clarified that "it is not possible to separate out the findings 
solely attributing to asbestosis, but his [shortness of breath] 
is more likely from his associated CAD, COPD."  

In his September 2005 notice of disagreement, the Veteran 
asserted that an evaluation in excess of 10 percent was warranted 
for his asbestosis as he coughed "all the time."  

A January 2006 written statement from M. P. H., M.D., conveys 
that a September 2002 chest computerized tomography study 
revealed multiple pleural plaques; calcification of some of the 
plaques; and interstitial pulmonary fibrosis.  The doctor 
reported that "his PFTs continued to demonstrate a restrictive 
lung pattern which is not appreciably different than his previous 
PFTs in 2000."  

A February 2006 written statement from H. R. P., M.D., reports 
that the Veteran "continued to have problems with progressive 
shortness of breath and has not been able to carry out his 
day-to-day activities without having to rest or to use his 
inhalers."  The doctor felt that "most of his emphysema is from 
asbestosis."  

A February 2006 written statement from the Veteran's wife conveys 
that the Veteran had progressively worsening pulmonary symptoms 
including coughing, "breathing problems," and an inability to 
do any type of physical work or activity."  

At a July 2006 VA examination for compensation purposes, the 
Veteran complained of a dry cough and "mild to moderate 
shortness of breath on physical exertion."  He used an albuterol 
inhaler at bedtime.  The examiner noted that the Veteran's 
medical records were not available for review.  On physical 
examination, the Veteran exhibited slightly shallow breath sounds 
on auscultation.  Contemporaneous chest X-ray studies revealed 
focal pleural thickening.  A contemporaneous PFT was reported to 
reveal reduced FVC, FEV1, FEV1 and FVC ratio "while both are 
reduced with pre and post-inhalation medication."  The examiner 
commented that the "Veteran's lung condition and breathing is 
likely to be from COPD and from mild to moderate emphysema and is 
less likely from exposure to asbestos in the remote past."  

At a November 2006 hearing before a VA hearing officer, the 
Veteran testified that his asbestosis had increased in severity 
and was productive of frequent coughing; impaired breathing; and 
an inability to climb stairs or to walk more than half a city 
block without stopping.  

At a December 2009 VA examination for compensation purposes, the 
Veteran exhibited clear lungs with poor air movement.  
Contemporaneous PFT revealed "mildly reduced" FVC of 66 percent 
of predicted; "mildly reduced" FEV1 of 71 percent; "reduced" 
FEV1/FVC; total lung capacity of 69 percent; "mildly reduced" 
DLCO of 63 percent; and no significant bronchodilator effect.  
The Veteran was diagnosed with "mild emphysema (COPD)" and a 
mild restrictive lung defect.  The examiner observed "no 
evidence to support interstitial lung disease or pleural disease 
at this time."  

At a December 2010 VA examination for compensation purposes, the 
Veteran complained of a frequent non-productive cough.  On 
physical examination, the Veteran exhibited clear lungs with poor 
air movement.  A contemporaneous computerized tomography study of 
the chest revealed early interstitial bony fibrosis and calcified 
pleura consistent with prior asbestos exposure; a right upper 
nodule suspicious for primary carcinoma; and an indeterminate 
right lower lobe nodule.  The Veteran was diagnosed with "mild 
interstitial lung disease (asbestosis) and pleural plaques;" 
"mild emphysema (COPD);" a "mild restrictive lung defect;" and 
a right upper lung mass of uncertain etiology.  The Veteran's 
interstitial lung disease was found to be productive of "minimal 
functional limitation."    

The Board has reviewed the evidence of record including the 
Veteran's testimony and written statements on appeal.  Initially, 
the Board observes that the Veteran has been diagnosed with 
several nonservice-connected pulmonary disabilities in addition 
to his service-connected asbestosis.  No physician has attributed 
a specific level of disability arising from each diagnosed 
pulmonary disability.  The Court has directed that when it is not 
possible to separate the effects of the Veteran's 
service-connected disability from his nonservice-connected 
disorders, such signs and symptoms are to be attributed to the 
service-connected disability upon application of 38 C.F.R. 
§ 3.102 (2010).  That regulation requires that all reasonable 
doubt be resolved in the Veteran's favor.  Mittleider v. West, 11 
Vet. App. 181 (1998).  Therefore, the Board will attribute all 
pulmonary symptoms to the Veteran's service-connected asbestosis.  

The Veteran's pulmonary disability has been objectively shown to 
be productive of no more than a chronic cough; poor air movement 
in the lungs; FVC of 66 percent predicted; DLCO (SB) of 63 
percent predicted; and early interstitial bony fibrosis and 
calcified pleura consistent with prior asbestos exposure.  Such 
findings merit assignment of a 30 percent evaluation under the 
provisions of the General Rating Formula for Interstitial Lung 
Disease.  Pre-bronchodilator results have not been considered 
pursuant to 38 C.F.R. § 4.96(d).  In the absence of objective 
evidence of at least FVC of 50 to 64 percent predicted; DLCO (SB) 
of at least 40 to 55 percent predicted; or maximum exercise 
capacity of at least 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; cor pulmonale; pulmonary 
hypertension; or required oxygen therapy, an initial schedular 
evaluation in excess of 30 percent is not warranted under 38 
C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833.  

The Board has considered the statements of the Veteran and his 
wife concerning the nature and severity of the symptoms and finds 
them competent, credible and probative.  However, the most 
probative evidence consists of the medical findings and tests 
which do not show that the level of disability meets the 
requirements for a higher rating.  The medical findings were 
based on physical examination, a review of the history and 
testing and are therefore entitled to greater probative weight.  

The Board has considered whether staged evaluations are 
warranted.  The evidence does not show that an evaluation in 
excess of 30 percent is warranted at any point during the 
relevant time period covered by this appeal.  At no point does 
the evidence establish that a schedular evaluation in excess of 
30 percent is warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the Veteran's claim should 
be referred for consideration of his entitlement to an 
extra-schedular evaluation for his service-connected asbestosis.  
The Court has clarified that there is a three-step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
evaluation.  Initially, the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular evaluation.  Thun v. 
Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this 
instant appeal does not establish such an exceptional disability 
picture as to render the schedular evaluation is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's pulmonary disability with the established criteria 
found in Diagnostic Code 6833 reflects that the diagnostic 
criteria reasonably describes the Veteran's disability level and 
symptomatology.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) (2010) is not warranted.  Accordingly, 
an initial evaluation in excess of 30 percent for the Veteran's 
asbestosis is denied.  


ORDER

An initial evaluation in excess of 30 percent for the Veteran's 
asbestosis is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


